DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/955,268 filed June 18, 2020. Claims 1-42 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 21, & 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strachan (Pre-Grant Publication 2016/0155839).
Regarding claim 1, Strachan discloses an electronics device comprising: 
a first semiconductor layer/atomically thin material (Fig. 8c; Paragraph [0022]) formed on a substrate;
a source or drain formed of a first metal layer formed on a first portion of the first semiconductor layer (Paragraph [0022]);
a first dielectric layer (Fig 8c, dielectric) formed on the first metal layer and extended with a dielectric extension on a second portion of the first semiconductor layer that extends from the first portion of the first semiconductor layer, wherein the dielectric extension defines a channel length of a channel in the first semiconductor layer; and
a gate electrode formed on the substrate and capacitively coupled with the channel (Fig. 8c).

Regarding claim 2, Strachan further discloses:
wherein the channel length is less than about 800 nm, preferably, less than about 200 nm, more preferably, about 135 nm (Claim 1).

Regarding claim 3, Strachan further discloses:
a gate dielectric layer formed between the first semiconductor layer and the gate electrode (Fig. 8c).

Regarding claim 4, Strachan further discloses:
the gate dielectric layer is formed of oxidized silicon (SiO2), or a dielectric material rather than SiO2 (Claim 2).

Regarding claim 5, Strachan further discloses:
the gate electrode is formed of highly doped silicon (Si), or a conductive material rather than Si (Claim 8).

Regarding claim 7, Strachan further discloses:
the first semiconductor layer formed of an atomically thin material comprising MoS2, MoSe2, WS2, WSez, InSe, GaTe, black phosphorus (BP), or related two-dimensional materials (Paragraph [0022]).

Regarding claim 21, Strachan further discloses: 
Forming a circuit/transistor including an ultra-short channel electronic device of claim 1 for use in a memory element (Paragraph [0015]).

Regarding claim 38, Strachan discloses a electronic device comprising:
forming a two dimensional (2D) semiconductor device having a channel length being less than about 200 nm (Fig. 8c; Claim 1 & Paragraph [0022])), wherein the 2D semiconductor device comprises: 
a first semiconductor layer/atomically thin material formed of an atomically thin material on a substrate; 
A source/drain formed of a first metal layer formed on the first semiconductor layer (Paragraph [0022]); and
a first dielectric layer (Fig. 8c, dielectric) formed on the first metal layer and extended with a dielectric extension on the first semiconductor layer, wherein the dielectric extension defines the channel length in the first semiconductor layer.

Allowable Subject Matter
Claims 22-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 22 is considered allowed because none of the prior art either alone or in combination discloses a method for fabricating a self-aligned short channel electronic device comprising: forming an undercut profile with a bilayer resist on a first semiconductor layer that is formed on a substrate; forming a first dielectric layer on the first metal layer by atomic layer deposition (ALD) so that the first dielectric layer on the first metal layer in the undercut profile has a dielectric extension conformally grown on the first semiconductor layer in a self-aligned manner; and forming an encapsulated metal contact in the undercut profile by directional evaporation of metal of the first metal layer on the bilayer resist and lift-off process to remove the bilayer resist, wherein the encapsulated metal contact comprises the first metal covered by the first dielectric layer with the dielectric extension on the first semiconductor, so as to form an SASC electronic device, wherein the dielectric extension defines a channel length of a channel of the SASC electronic device in the first semiconductor layer, in combination with the other limitations of claim 22. Claims 23-37 are also allowed based on their dependency from claim 22. 

Claims 6, 8-20, & 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 is considered allowable because none of the prior art either alone or in combination discloses the substrate comprises a silicon (Si) layer that forms the gate electrode, and an oxidized silicon (SiO2) layer that forms a gate dielectric layer formed between the first semiconductor layer and the gate electrode.
Claim 8 is considered allowable because none of the prior art either alone or in combination discloses comprising a second metal layer formed on the first dielectric layer and a third portion of the first semiconductor layer that extends from the second portion of the first semiconductor layer. Claim 9 is also considered allowable based on its dependency from claim 8.
Claim 10 is considered allowable because none of the prior art either alone or in combination discloses a second semiconductor layer formed on the first dielectric layer and a third portion of the first semiconductor layer that extends from the second portion of the first semiconductor layer; a second metal layer formed on a first portion of the second semiconductor layer that is overlapped with the first metal layer; and a second dielectric layer formed on the second metal layer and extended on a second portion of the second semiconductor layer that extends from the first portion of the second semiconductor layer. Claims 11-20 are also considered allowable based on their dependency from claim 10.
Claim 39 is considered allowable because none of the prior art either alone or in combination discloses forming an undercut profile with a bilayer resist on the first semiconductor layer by electron-beam lithography, wherein the bilayer resist comprises a first resist formed on the first semiconductor layer and a second resist formed on the first resist, wherein the first resist has a molecular weight that is lower than that of the second resist, such that the formed undercut profile has a first gap between edges defined by the first resist being wider than a second gap between edges defined by the second resist; directionally depositing a first metal in the undercut profile to form the first metal layer; and ALD growing a first dielectric material on the first metal layer to form the first dielectric layer with the dielectric extension conformally grown on the first semiconductor layer in the undercut profile in a self-aligned manner. Claims 40-42 are also allowed based on their dependency from claim 39. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818